Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
En el caso de autos, una nueva mayoría del Tribunal decide dejar sin efecto y reconsiderar un dictamen previo de este mismo Tribunal, que había sido emitido mediante opinión y publicado hace varios meses atrás en Mun. Arecibo v. Mun. Quebradillas, 161 D.P.R. 109 (2004).
La nueva decisión ha sido posible por la inusitada inter-vención, ahora en una moción de reconsideración, de Jue-ces de este Foro que no participaron anteriormente en el extenso examen que habíamos hecho antes de este asunto, incluso la de uno de ellos que no era miembro del Tribunal entonces.
El inusitado proceder de esta nueva mayoría es particu-larmente sorprendente porque se trata de la reconsidera-ción de una ponderada decisión previa de este Tribunal, que ya había sido publicada cuando la nueva mayoría optó por reconsiderarla. Dicho proceder es contrario a la prác-tica acostumbrada de este Tribunal y menoscaba la confia-bilidad que deben tener las decisiones del Tribunal Supremo.
Como se sabe, el Tribunal Supremo de Puerto Rico tiene una función preeminente en el sistema democrático de go-bierno que rige en el país, que es la de interpretar con finalidad la Constitución y las leyes de nuestro ordena-miento jurídico. Peña Clos v. Cartagena Ortiz, 114 D.P.R. 576 (1983); Santa Aponte v. Ferré Aguayo, 105 D.P.R. 670 (1977). Lo que este Foro determina sobre el alcance y sig-nificado de cualquier norma jurídica de nuestra propia ju-risdicción es inapelable y obligatorio. Por ello, hemos re-suelto que “las [ojpiniones de este Tribunal son ‘ley’ en esta jurisdicción al igual que las aprobadas por la Asamblea Legislativa”. Almodóvar v. Méndez Román, 125 D.P.R. 218, 248 esc. 13 (1990). Por eso se publican nuestras *331opiniones, que sirven de precedentes para los casos que tie-nen ante sí los foros a quo, tanto judiciales como administrativos. Rivera Maldonado v. E.L.A., 119 D.P.R. 74 (1987). Por eso también hemos indicado que las perso-nas en el país pueden depender de nuestra jurisprudencia para guiar su conducta. Peña v. Federación de Esgrima de P.R., 108 D.P.R. 147 (1978). Por ello, asimismo nuestras decisiones son objeto de intenso estudio y crítica por los miembros de la profesión jurídica, particularmente por los profesores de Derecho y sus estudiantes.
Conforme a lo señalado antes, una vez publicamos una opinión sobre algún asunto jurídico, de ordinario ésta vin-cula aun a nosotros mismos en casos futuros. Por ello, he-mos resuelto que nuestras ponderadas opiniones, una vez publicadas, no deben ser variadas, “a menos que sea[n] tan manifiestamente erróneafs] que no puedafn] sostenerse sin violentar la razón y la justicia”. Capestany v. Capestany, 66 D.P.R. 764, 767 (1946). Véanse: San Miguel, Etc. & Cía. v. Guevara, 64 D.P.R. 966 (1945); Banco de Ponce v. Iriarte, 60 D.P.R. 72 (1942); García Fernández, Ex Parte, 44 D.P.R. 296 (1932). En efecto, precisamente porque nuestras opi-niones son parte integrante del ordenamiento jurídico, una vez las publicamos es esencial que éstas sean duraderas y definitivas de ordinario. Si nuestras interpretaciones de las normas jurídicas estuviesen sujetas a cambios corrientes, nadie sabría a qué atenerse; no serían confiables; jueces, administradores, abogados y hasta el público en general no tendrían seguridad alguna sobre numerosos aspectos de la convivencia social. El caos resultante atentaría contra la fe en la justicia que consagra el preámbulo de nuestra Constitución.
Nada de lo anterior significa que nuestras decisiones no sean susceptibles de reconsideración. Nuestro propio Regla-mento dispone los términos para la expedita reconsidera-ción de nuestros dictámenes. Pero éstos de ordinario no deben salir a la luz pública mientras están sujetos a recon-*332sideración porque una vez son publicados como opiniones, vienen a formar parte integral del ordenamiento jurídico y no deben estar sujetos a vaivenes, como ha sucedido en el caso de autos.
Estas consideraciones sobre la indispensable permanen-cia de nuestras decisiones una vez las publicamos nos lleva necesariamente a preguntarnos qué razones de índole pú-blica existen para que una nueva mayoría del Tribunal opte ahora por apartarse de la práctica acostumbrada y decida revocar una opinión publicada por este mismo Tribunal, hace tan sólo unos meses.
No puede negarse, claro está, que el asunto del caso de autos puede ser susceptible de más de una solución. Sin embargo, la que este Tribunal publicó deliberadamente hace unos meses atrás en este mismo caso no es tan mani-fiestamente errónea que violente la razón y la justicia. Cier-tamente no se trata de una opinión tan insostenible y sobre un asunto de tal importancia que justifique que una nueva mayoría decida hacer caso omiso de las fundamentales consideraciones de estabilidad y de confiabilidad del Dere-cho que informan nuestra acostumbrada práctica de soste-ner y mantener vigentes las opiniones que hemos publicado.
Yo particularmente voy aún más lejos. Nuestra decisión anterior es indudablemente más apropiada que la de la nueva mayoría en el caso de autos. El nuevo dictamen del Tribunal ahora requiere realizar un malabarismo jurídico para poder resolver, como se resuelve aquí, que las decisio-nes de la Comisión para Resolver Controversias sobre Pagos y Deudas entre Agencias Gubernamentales en casos como el de autos son revisables por el Tribunal de Apelaciones. Ello, porque la propia ley que creó dicha Comisión expresamente dispone en su Art. 3 (3 L.P.R.A. sec. 1753), que las determi-naciones de dicha Comisión serán finales y firmes, y que no se apelarán ante ningún organismo judicial. El dictamen ahora de la nueva mayoría del Tribunal requiere hacer caso *333omiso y desacatar este claro mandato legislativo, dispuesto precisamente en el propio estatuto que la nueva mayoría del Tribunal pretende aplicar.
El dictamen ahora de la nueva mayoría del Tribunal requiere asimismo hacer caso omiso y abandonar aquí un fundamental principio de nuestro ordenamiento jurídico, establecido en numerosas opiniones previas de este Foro, conforme al cual para privar a los tribunales de instancia de Puerto Rico de su autoridad para conocer originalmente de algún asunto particular, es necesario que el legislador lo haya dispuesto expresamente así. Nada cita la nueva ma-yoría en su opinión aquí que demuestre que el legislador tuvo la intención de excluir tajantemente de la jurisdicción general de los tribunales de instancia del país el asunto del caso de autos. El nuevo dictamen, pues, constituye un ter-cer dislate de parte de la nueva mayoría del Tribunal, sin que se haya justificado a qué intereses de orden público responde tal proceder. Queda por explicarse porqué razones de preponderante importancia se quiera revocar a toda costa nuestra ponderada decisión anterior, que ya había sido publicada.
Lo más desconcertante del dictamen mayoritario que aquí nos concierne, sin embargo, no son los tres serios erro-res que hemos identificado antes, sino el dislate adicional de que la nueva opinión de la nueva mayoría no atiende de modo satisfactorio la importante consideración de orden público que tuvimos muy en cuenta en nuestra decisión anterior. Se trata de una cuestión relativa a la objetividad y la buena reputación que deben tener los procesos públicos en un país tan politizado como el nuestro. Se trata de una consideración que parte del hecho de que la Comisión que aquí nos concierne está integrada únicamente por tres miembros del Gabinete de Gobernador, que son personas de su íntima confianza. Conviene citar esencialmente lo que señalamos entonces, que no parece preocuparle a la nueva mayoría ahora:
*334Nótese que si un municipio estuviese obligado siempre a dilu-cidar casos como el de autos ante una comisión como la que aquí nos concierne ... existiría el claro riesgo de que los muni-cipios cuyos alcaldes pertenezcan a un partido distinto al del Primer Ejecutivo no reciban un trato justo u objetivo de parte de la Comisión. La entidad aludida es sólo un brazo del Primer Ejecutivo, que muy bien puede resolver disputas entre agen-cias gubernamentales que de cualquier forma están sujetas a las decisiones del Primer Ejecutivo. Pero cuando se trata de municipios, cuyos alcaldes son de partidos distintos al del Primer Ejecutivo —cosa que sucede con frecuencia en el país— siempre existe el riesgo de que prevalezcan los intereses par-tidistas de éste, a costa de lo que le convenga al municipio reclamante. Los tribunales son, sin lugar a dudas, el foro más idóneo para que tal municipio reclamante pueda dilucidar su reclamo con mayor garantía de objetividad. Mun. Arecibo v. Mun. Quebradillos, supra, pág. 118.
La nueva mayoría del Tribunal dedica copiosas disqui-siciones a discutir si la Comisión es o no una “agencia”, en un claro despliegue de puro conceptualismo jurídico, a la vez que ignora el problema real que existe en el fondo del asunto que aquí nos concierne, que es sobre la objetividad y la confiabilidad que deben tener nuestros procesos públicos.
No parece preocuparle a la nueva mayoría la clara au-sencia de un juzgador neutral que ocurre cuando un al-calde, que no forma parte de la Rama Ejecutiva y que per-tenece a un partido distinto al del Gobernador, tiene que someter una reclamación suya al arbitrio de tres íntimos subalternos del Gobernador; esquema que en el caso de los municipios da al traste con las más elementales nociones del juzgador imparcial y, por ende, del debido proceso de ley.
Esta nueva decisión no responde a los más altos intere-ses que tenemos encomendados y sólo puede resultar en un innecesario descrédito de la imagen de este Tribunal. Por todo ello, disiento.